Citation Nr: 1242213	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right little finger fracture.

2.  Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the left foot.

3.  Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the right foot.

4.  Entitlement to an initial compensable rating for cervical strain.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to initial compensable ratings for status post right little finger fracture, hallux valgus with Tailor's bunion of the left foot, hallux valgus with Tailor's bunion of the right foot, and cervical strain.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated.  

The record reflect that the Veteran received regular treatment at the McCafferty Vet Center Outstation in Cleveland, Ohio, and the Stark County Vet Center in Canton, Ohio.  However, the most recent VA treatment records associated with the claims file are dated in August 2010, over two years ago.  Because it is likely that there are outstanding VA treatment records dated subsequent to August 2010 that are not associated with the claims file, remand is required so that they may be obtained.  

Finally, the Board notes that the Veteran's only VA examination with respect to the issues on appeal was conducted in October 2008, prior to his discharge from the military.  This makes the examination more than four years old.  Although the Veteran was afforded a VA joints examination in October 2009, this only addressed symptomatology related to his bilateral knees.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  Since the October 2008 examination, evidence associated with the claims file has suggested an increase in the severity of the Veteran's symptoms.  For instance, in his June 2009 notice of disagreement, the Veteran indicated that he experienced right hand pain and weakness on a daily basis and was informed by a VA physician that his post-fracture residuals did not heal correctly and would require surgery.  In his April 2010 VA Form 9, the Veteran endorsed chronic pain everyday from his neck to his lower back, and indicated that he was starting physical therapy at the VA for the second time due to his neck, shoulder, and back symptomatology.  In VA treatment notes dated in June 2010 and July 2010, the Veteran complained of increased neck/cervical pain.  On remand, a new VA examination should be conducted so that the current severity of his service-connected disabilities may be determined. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dated from August 2010 to the present.  Associate all available records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records any records remain unavailable, notify the Veteran of the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claims.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected status post right little finger fracture, hallux valgus with Tailor's bunion of the left foot, hallux valgus with Tailor's bunion of the right foot, and cervical strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all symptoms.  The examiner must comment upon the frequency or severity of the Veteran's symptoms.  A complete rationale for all opinions must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  When the above development has been completed, readjudicate the issues on appeal, specifically addressing the newly-acquired VA treatment records.  If any of the issues on appeal remain denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

